Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) An antenna module comprising a printed circuit board 401, the antenna module comprising: 
the printed circuit board in which at least one layer is stacked; 
a feeding unit disposed at one surface of the printed circuit board; 
a first antenna electrically coupled to the feeding unit, wherein the first antenna is physically disconnected from and is spaced apart from the feeding unit by a predetermined first length, 
a dielectric layer stacked on the one surface of the printed circuit board in which the feeding unit is disposed; 
a second flexible printed circuit board (FPCB) spaced apart from 
a second antenna disposed on the second FPCB; and 
a structure disposed on the first FPCB to space the first FPCB and the second FPCB apart by the second length, 
wherein the first antenna is disposed on the first FPCB, and the first FPCB is disposed on an upper surface of the printed circuit board, and 
wherein the first FPCB is stacked on 
11. (Currently Amended) A base station comprising an antenna module, wherein the antenna module comprises: 
a printed circuit board in which at least one layer is stacked; 
a feeding unit disposed at one surface of the printed circuit board; 
a first antenna electrically coupled to the feeding unit, wherein the first antenna is physically disconnected from and is spaced apart from the feeding unit by a predetermined first length, 
wherein the first antenna is disposed on a first printed circuit board (FPCB), and the first FPCB is disposed on an upper surface of the printed circuit board; 
a dielectric layer stacked on the one surface of the printed circuit board in which the feeding unit is disposed; 
a second FPCB spaced apart from the first FPCB by a predetermined second length; 
a second antenna disposed on the second FPCB; and 
a structure disposed on the first FPCB to space the first FPCB and the second FPCB apart by the second length, and

wherein the first FPCB is stacked on 

Examiner’s Statement of Reasons for Allowance
Claims 1, 4-10, 11 and 14-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “a second flexible printed circuit board (FPCB) spaced apart from a first FPCB by a redetermined second length; a second antenna disposed on the second FPCB; and a structure disposed on the first FPCB to space the first FPCB and the second FPCB apart by the second length, wherein the first antenna is disposed on the first FPCB, and the first FPCB is disposed on an upper surface of the printed circuit board, and wherein the first FPCB is stacked on the dielectric layer.” 
Claims 4-10 depend therefrom.
Regarding independent claim 11, patentability exists, at least in part, with the claimed features of “wherein the first antenna is disposed on a first printed circuit board (FPCB), and the first FPCB is disposed on an upper surface of the printed circuit board; a dielectric layer stacked on the one surface of the printed circuit board in which the feeding unit is disposed; a second FPCB spaced apart from the first FPCB by a predetermined second length; a second antenna disposed on the second FPCB; and a structure disposed on the first FPCB to space the first FPCB and the second FPCB apart by the second length, and wherein the first FPCB is stacked on the dielectric layer.” 
Claims 14-20 depend therefrom.
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845